
	
		I
		111th CONGRESS
		1st Session
		H. R. 1456
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mrs. Maloney (for
			 herself, Mr. Ackerman,
			 Mr. Miller of North Carolina,
			 Mr. Ellison,
			 Ms. Speier,
			 Mr. Tierney, and
			 Ms. Eshoo) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To extend the protections of the Truth in Lending Act to
		  overdraft protection programs and services provided by depository institutions,
		  to require customer consent before a depository institution may initiate
		  overdraft protection services and fees, to enhance the information made
		  available to consumers relating to overdraft protection services and fees, to
		  prohibit systematic manipulation in the posting of checks and other debits to a
		  depository account for the purpose of generating overdraft protection fees, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Overdraft Protection Fair
			 Practices Act.
		2.Restrictions on
			 overdraft protection programs or services
			(a)Truth in Lending
			 Act amendments
				(1)DefinitionSection
			 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended by adding at the
			 end the following new subsection:
					
						(cc)Terms relating
				to short-term extensions of credit under overdraft protection programs
							(1)Overdraft
				protection feeThe term
				overdraft protection fee means any fee or charge imposed in
				connection with any account on which checks or other debits are paid by the
				institution in which such account is held even though there are insufficient
				funds in the account to cover such checks or other debits, unless such fee or
				charge—
								(A)is imposed on an
				incidental basis as a customer accommodation and no more than 3 such overdraft
				fees are imposed during any calendar year;
								(B)is imposed in connection with an extension
				of credit through an overdraft line of credit program where such fee or charge
				was considered a finance charge under this title, as in effect immediately
				prior to the enactment of the Consumer Overdraft Protection Fair Practices Act;
				or
								(C)has been disclosed
				in connection with a program under which the overdraft is covered by funds
				transferred from another deposit, share, or other asset account.
								(2)Other
				terms
								(A)CheckThe
				term check has the same meaning as in section 3(6) of the Check
				Clearing for the 21st Century Act.
								(B)Other
				debitsThe term other debits includes withdrawals
				from an account by the consumer through an automated teller machine and
				electronic fund transfers from an account that are initiated or authorized by
				the consumer.
								(C)Electronic fund
				transferThe term electronic fund transfer has the
				same meaning as in section 903.
								(D)AccountThe term account means any
				account intended for use by and generally used by a consumer primarily for
				personal, family, or household purposes into which the consumer deposits
				funds.
								(E)Transaction
				accountThe term transaction account has the same
				meaning as in section 19(b)(1)(C) of the Federal Reserve
				Act.
								.
				(2)Restrictions on
			 overdraft protection programs or services
					(A)In
			 generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et
			 seq.) is amended by adding at the end the following new section:
						
							140A.Restrictions
				on overdraft protection programs or services
								(a)In
				generalIn the case of any
				transaction account of a consumer at any institution, no overdraft protection
				fee may be imposed on such account for any extension of funds by the
				institution to cover any check or other debit for which there are insufficient
				funds in the consumer’s account to pay such check or other debit,
				unless—
									(1)the consumer has
				provided specific written consent to any program or service that provides for
				charging of such fees in connection with any such extension of funds;
									(2)such fee is
				imposed pursuant to the terms of a written agreement with the consumer which
				discloses, in a clear and conspicuous manner—
										(A)the amount of any
				fee imposed in connection with paying an overdraft;
										(B)any applicable disclosure required by this
				title in connection with such extension of credit, including the disclosures
				required by section 127;
										(C)the categories of
				transactions for which a fee for payment of an overdraft may be imposed,
				including whether an overdraft created by withdrawals at automated teller
				machines or other electronic fund transfers will be covered and a fee
				imposed;
										(D)the time period by
				which the consumer must repay or cover any extension of credit in the form of
				payment of an overdraft; and
										(E)the circumstances
				under which the institution in which an account is held will not pay an
				overdraft; and
										(F)other information
				required to be disclosed by regulation;
										(3)such fee is separately and conspicuously
				disclosed, each time the fee is imposed, in any periodic statement provided to
				the consumer with respect to such account and is included in the calculation of
				the annual percentage rate as required by sections 107 and 127(b)(6).
									(b)Clarification
				relating to overdraft feesIn
				the case of any transaction account of a consumer at any institution, the
				prohibition against an overdraft protection fee under subsection (a) shall
				apply regardless of whether the amount of such fee is the same as, or less
				than, any fee imposed by the institution with respect to such account for a
				check or other debit that is returned unpaid.
								(c)Prohibition on
				misrepresentationsIf any
				institution—
									(1)will not extend funds under specific
				circumstances to cover an overdraft in any transaction account of a consumer at
				the institution; or
									(2)reserves the right to extend funds to pay
				any such overdraft on a discretionary basis,
									any
				representation by such institution that the institution will extend credit to
				cover all overdrafts on such account shall be a violation of this
				title..
					(B)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 140 the
			 following new item:
						
							
								140A. Restrictions on overdraft protection
				programs or
				services.
							
							.
					(3)Restrictions on
			 advertising of overdraft protection programs or services
					(A)In
			 generalChapter 3 of the Truth in Lending Act (15 U.S.C. 1661 et
			 seq.) is amended by adding at the end the following new section:
						
							148.Restrictions on
				advertising of overdraft protection programs or services
								(a)In
				generalIn the case of an institution that maintains transaction
				accounts for consumers and offers a program or service under which the
				institution pays any overdraft on the account in exchange for payment of an
				overdraft protection fee, the institution may not make any of the following
				representations or statements with respect to such program or service in any
				advertisement or promotion:
									(1)Any representation
				or statement describing a transaction account as free or no cost if the account
				includes, or is promoted as including, overdraft protection services that
				involve the payment of overdraft protection fees.
									(2)Any representation
				or statement encouraging use of the account as a service to meet short-term
				credit needs or to obtain advances on a consumer’s next payment of salary,
				wages, benefits, or other income.
									(3)Any representation
				or statement that the financial institution will honor all checks or other
				debits presented against the account, if the institution retains discretion at
				any time not to honor any check or other debit presented.
									(b)RegulationsThe Board shall prescribe regulations
				implementing the restrictions set forth in subsection (a) pursuant to the
				authority of the Board under section 18(f) of the Federal Trade Commission Act,
				and may, by regulation or order, restrict such additional acts or practices
				that the Board finds to be unfair or deceptive in connection with the offering,
				operation, and advertising of overdraft protection programs and
				services.
								.
					(B)Clerical
			 amendmentThe table of sections for chapter 3 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 147 the
			 following new item:
						
							
								148. Restrictions on advertising of
				overdraft protection programs or
				services.
							
							.
					(4)Clarification of
			 finance chargeSection 106(a) of the Truth in Lending Act (15
			 U.S.C. 1605(a)) is amended by adding at the end the following new
			 paragraph:
					
						(7)Overdraft protection
				fee.
						.
				(b)Electronic Fund
			 Transfer Act amendmentsSection 904 of the Electronic Fund
			 Transfer Act (15 U.S.C. 1693b) is amended by adding at the end the following
			 new subsection:
				
					(e)Restrictions on
				overdraft protection services and fees
						(1)In
				generalA financial
				institution that holds a consumer’s account may not impose an overdraft
				protection fee on the account in connection with any payment of an electronic
				fund transfer initiated by the consumer at an automated teller machine in spite
				of a lack of sufficient funds in the consumer’s account to pay such electronic
				fund transfer, unless—
							(A)the consumer has affirmatively requested
				such service pursuant to section 140(a)(1), including specific consent to
				allowing overdrafts at an automated teller machine or by debit card at a
				point-of-sale terminal;
							(B)the financial has provided a notice to the
				consumer after the transaction is initiated and before the consumer is
				irrevocably committed to completing the transaction, that the electronic fund
				transfer the consumer has requested will result in an overdraft protection fee,
				together with the amount of any such fee;
							(C)the consumer elects to continue in the
				manner necessary to effect the requested electronic fund transfer after
				receiving such notice; and
							(D)the overdraft protection fee imposed in
				connection with such transaction is clearly disclosed in the written
				documentation of the electronic fund transfer required by section
				906(a).
							(2)Prohibition on
				fee in absence of noticeIf
				the notice required by paragraph (1)(B) is not feasible, the financial
				institution may not charge an overdraft protection fee in connection with any
				payment of an electronic fund transfer initiated by the consumer at an
				automated teller machine or by debit card at a point-of-sale terminal in spite
				of a lack of sufficient funds in the consumer's account to pay such electronic
				fund transfer.
						(3)Disclosure of
				account balancesIn the case
				of any financial institution that offers a program or service under which the
				institution pays any overdraft on a consumer’s account in exchange for the
				imposition of an overdraft protection fee in accordance with paragraph (1), the
				financial institution shall, in response to a balance inquiry initiated by the
				consumer at an automated teller machine operated by the financial institution,
				disclose only the actual dollar balance in the consumer’s account at the time
				of the request, which shall not include any additional amount of credit or
				overdraft protection the financial institution will pay under any agreement
				with the consumer that permits the imposition of the overdraft protection
				fee.
						(4)Overdraft
				protection fee definedFor purposes of this subsection, the term
				overdraft protection fee has the same meaning as in section
				103(cc)(1).
						.
			(c)Expedited Funds
			 Availability Act amendments
				(1)DefinitionSection
			 602 of the Expedited Funds Availability Act (12 U.S.C. 4001) is amended by
			 adding at the end the following new paragraph:
					
						(26)Overdraft
				protection feeThe term overdraft protection fee has
				the same meaning as in section 103(cc)(1) of the Truth in Lending
				Act.
						.
				(2)Restrictions on
			 overdraft protection feesSection 607 of the Expedited Funds
			 Availability Act (12 U.S.C. 4006) is amended by adding at the end the following
			 new subsection:
					
						(f)Restrictions on
				overdraft protection feesA
				depository institution may not—
							(1)impose an overdraft protection fee on an
				account at such institution for paying any check drawn on the account in spite
				of a lack of sufficient funds in the account to pay such check or any similar
				activity unless the accountholder has affirmatively requested such service
				pursuant to section 140(a)(1) of the Truth in Lending Act; or
							(2)engage in a pattern or practice of delaying
				the posting of any deposit in an account, or manipulating the process of
				posting any check or other debit against an account, if such pattern or
				practice results in 1 or more overdrafts that trigger payment by the
				accountholder of an overdraft protection
				fee.
							.
				
